Citation Nr: 0914956	
Decision Date: 04/22/09    Archive Date: 04/29/09

DOCKET NO.  04-38 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for prostatitis 
(claimed as enlarged prostate). 

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for torn 
right medial meniscus, and if so, whether service connection 
is warranted.

3.  Entitlement to service connection for right shoulder 
impingement syndrome (claimed as right shoulder injury).


REPRESENTATION

Appellant represented by:	Disabled American Veterans 

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  In March 2005, an RO hearing 
was conducted. 

The issue of service connection for right shoulder 
impingement is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a current prostate disability.

2.  In July 1971, the Board denied entitlement to service 
connection for a right knee condition.  

3.  Since then, evidence that, by itself or when considered 
with previous evidence of record, relates to unestablished 
facts necessary to substantiate the claim and raises a 
reasonable possibility of substantiating the claim has been 
received. 

4.  The Veteran had a right knee disorder prior to his entry 
to service.  He re-injured his right while on active duty.

5.  The Veteran's pre-existing right knee disorder was 
chronically worsened during active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for prostatitis 
(claimed as enlarged prostate) are not met.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

2.  The July 1971 Board decision denying service connection 
for a right knee condition is final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2008).

3.  The criteria to reopen the claim for service connection 
for a right knee condition are met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2008).

4.  Service connection for aggravation of pre-existing right 
knee disorder is warranted.  38 U.S.C.A. §§ 1153, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Prostate disorder

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.

Here, the duty to notify was satisfied through a June 2003 
letter to the Veteran that addressed all three notice 
elements and was sent prior to the initial AOJ decision in 
this matter.  The letter informed the Veteran of the evidence 
required to substantiate the claim and of the Veteran's and 
VA's respective duties for obtaining evidence.

The Veteran was notified of effective dates for ratings and 
degrees of disability in July 2008.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  Any deficiencies in VA's 
duties to notify the Veteran concerning effective date or 
degree of disability for the service connection claim is 
harmless, as service connection has been denied thus 
rendering moot any issues with respect to implementing an 
award.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service medical records, 
VA medical records, private medical records, and testimony 
from the Veteran.  A VA examination was conducted in December 
2003.  VA has satisfied its assistance duties.

The Veteran feels that service connection is warranted for 
prostatitis as a result of exposure to Agent Orange.  Service 
connection may be granted if the evidence demonstrates that a 
current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2008).  In 
order to prevail on the issue of service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Veteran served in the Republic of Vietnam during the 
Vietnam Era, and is presumed to have been exposed to 
herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii) (2008).  VA 
currently recognizes the following diseases as associated 
with exposure to herbicides:  Chloracne or other acneform 
disease consistent with chloracne; Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes); 
Hodgkin's disease; Chronic lymphocytic leukemia; Multiple 
myeloma; Non-Hodgkin's lymphoma; Acute and subacute 
peripheral neuropathy; Porphyria cutanea tarda; Prostate 
cancer; Respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); Soft- tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma) (The term "soft-tissue sarcoma" includes Adult 
fibrosarcoma, Dermatofibrosarcoma protuberans, Malignant 
fibrous histiocytoma, Liposarcoma; Leiomyosarcoma; 
Epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
Rhabdomyosarcoma; Ectomesenchymoma; Angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); Proliferating 
(systemic) angioendotheliomatosis; Malignant glomus tumor; 
Malignant hemangiopericytoma; Synovial sarcoma (malignant 
synovioma); Malignant giant cell tumor of tendon sheath; 
Malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; Malignant 
mesenchymoma; Malignant granular cell tumor; Alveolar soft 
part sarcoma; Epithelioid sarcoma; Clear cell sarcoma of 
tendons and aponeuroses; Extraskeletal Ewing's sarcoma; 
Congenital and infantile fibrosarcoma; and Malignant 
ganglioneuroma.  See 38 C.F.R. § 3.309(e) (2008).

An April 1970 service treatment record reports that the 
Veteran had staphylococcus in his urine.  On service 
discharge examination in June 1970, a history of one episode 
of acute prostatitis in April 1970 was reported.  The 
Veteran's prostate was normal on discharge examination.  

Post-service, a VA examination in July 1970 did not reveal 
complaints or findings of prostatitis.  There are no medical 
records showing prostatitis within the years immediately 
following service.  

On VA examination in December 2003, the Veteran reported that 
he had had prostatitis about 5 years beforehand, and no 
symptoms since then.  He denied frequency, nocturia, dysuria, 
and incontinence, and voided in a good stream.  On 
examination his prostate was 25 to 30 grams and benign.  
Urinalysis was negative.  The diagnosis was history of 
chronic prostatitis with the last episode 5 years beforehand.  

During the Veteran's March 2005 hearing, he testified that he 
had had prostatitis shortly after service and had bathed in 
Agent Orange drums during service. 

The Veteran submitted his claim for service connection for a 
prostate disorder in June 2003.  While one episode of acute 
prostatitis was shown in service in 1970, there have been no 
complaints or findings of a prostate disorder at any time 
since he submitted his claim in 2003.  In other words, there 
is no current prostate disability.  The Veteran's prostate 
was benign on examination in December 2003 and he had not had 
any symptoms during the claim period.  The diagnosis was only 
a history of prostatitis.  Since none of the evidence shows 
that the Veteran is currently disabled by prostatitis, 
service connection can not be granted, either on a direct 
basis or due to Agent Orange exposure.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143-144 (1992).  The preponderance of the evidence 
is against the claim and there is no doubt to be resolved.  
See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1991).

Right knee

As noted above, to establish service connection for a claimed 
disability, the evidence must demonstrate that a disease or 
injury resulting in current disability was incurred during 
active service or, if pre-existing, was aggravated therein.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

Prior to service, a February 1969 medical report notes that 
the Veteran injured his knee while skiing and playing 
football.  In a report dated in March 1969, Richard B. Means, 
M.D. stated that the Veteran visited his office in October 
1968 and had a probable torn meniscus of the right knee.  

On pre-induction examination on March 26, 1969, the Veteran 
gave a history of right knee problems and right knee surgery 
in 1968.  The examiner noted a documented torn right medial 
meniscus, still symptomatic.  

On consultation on March 27, 1969, the Veteran stated that 
his right knee pops and that he has pain in the knee.  He 
denied any locking or swelling.  There was full mobility and 
no evidence of ligamentous instability, intra-articular 
effusion, tenderness, or of a positive McMurray's test.  X-
rays of the right knee revealed no abnormality.  

Private record dated May 3 and May 13, 1969, shows that the 
Veteran complained that his right knee popped and 
occasionally gave way.  The examiner, Louis L. Sherman. M.D.,  
noted tenderness of the knee and diagnosed instability of the 
patellar ligament and lateral patellar retinacula of the 
quadriceps extensor muscle.    

The Veteran thereafter entered active duty on May 22, 1969.  
On May 10, 1970, he stated that he injured his right knee 
during a recent rocket attack (non-battle).  He was given an 
ace wrap and a heating pad.  On May 11, 1970, the Veteran 
fell from his top bunk landing on the patella of both knees.  
He had crepitus to palpation, tenderness, and pain.  X-rays 
showed no evidence of fracture.  On May 21, his knee was much 
better.  The ace wrap was removed and he did not need 
crutches.  On separation examination in June 1970, there was 
some pain to palpation of the Veteran's right knee.  

After service, VA examination in July 1970 showed complaint 
of patellar femoral grating, occasional locking, and pain.  
Examination of the right knee was essentially normal.

Dr. Means stated in September 1970 that the Veteran had re-
injured his knee during service and that examination today 
showed a torn medial meniscus in the  left knee and most 
likely, a similar injury of the right knee.

The Board denied service connection for a right knee 
condition in July 1971.  That decision is final.  
38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.   The current 
application to reopen was received in June 2003.  Claims are 
to be reopened when new and material evidence is submitted.  
38 U.S.C.A. § 5108 (West 2002).  Applicable 38 C.F.R. § 3.156 
(2008) provides that new evidence means existing evidence not 
previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156. 

At the time of the Board's July 1971 decision, the Board 
found that the Veteran had a pre-service right knee disorder 
which had not been aggravated by service.  Since the July 
1971 Board decision, new and material evidence has been 
received.  C. H. Russo, M.D. indicated in April 2004 that he 
first encountered the Veteran in June 1970, the month that he 
had been discharged from the service.  He saw the Veteran in 
the office with a swollen knee which had to be drained 
frequently, and eventually it was operated on in the summer 
of 1978.  

Dr. Russo's indication that he treated the Veteran so soon 
after service is relevant to the matter of whether the 
Veteran's right knee disorder was aggravated by service.  
Since new and material evidence has been received, the claim 
is reopened.  38 U.S.C.A. § 5108.  

The Veteran contends that his right knee disorder, which he 
reports existed prior to service, was aggravated during his 
military service.  

VA regulations provide that every veteran shall be taken to 
have been in sound condition when examined, accepted, and 
enrolled for service, except as to defects, infirmities, or 
disorders noted at the time of examination, acceptance, and 
enrollment. 38 C.F.R. § 3.304(b) (2008).  The presumption of 
soundness attaches only where there has been an induction 
examination that did not detect or note the disability that 
the veteran later complains about.  See Bagby v. Derwinski, 1 
Vet. App. 225, 227 (1991).  The regulations expressly provide 
that the term "noted" signifies '[o]nly such conditions as 
are recorded in examination reports."  38 C.F.R. § 3.304(b) 
(2008).  A "[h]istory of preservice existence of conditions 
recorded at the time of examination does not constitute a 
notation of such conditions."  Id. at (b)(1).

The VA Office of the General Counsel has determined that VA 
must meet two prongs in rebutting the presumption of 
soundness.  First, VA must show by clear and unmistakable 
evidence that there is a pre-existing disease or disorder.  
Secondly, VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service.  See VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  Id.  
The Board must follow the precedent opinions of the General 
Counsel.  38 U.S.C.A. § 7104(c) (West 2002).

Also pertinent is the decision of the U.S. Court of Appeals 
for the Federal Circuit (Federal Circuit) in Wagner v. 
Principi, 370 F. 3d 1089 (Fed. Cir. 2004), which summarized 
the effect of 38 U.S.C.A. § 1111 on claims for service- 
connected disability.  When no pre-existing condition is 
noted upon entry into service, the veteran is presumed to 
have been sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by clear and 
unmistakable evidence that the veteran's disability was both 
pre-existing and not aggravated by service.  The government 
may show a lack of aggravation by establishing that there was 
no increase in disability during service or that any increase 
in disability was due to the natural progress of the pre-
existing condition.  38 U.S.C. § 1153 (West 2002).  If this 
burden is met, then the veteran is not entitled to service-
connected benefits.  However, if the government fails to 
rebut the presumption of soundness under 38 U.S.C.A. § 1111, 
the veteran's claim is one for service connection.  This 
means that no deduction for the degree of disability existing 
at the time of entrance will be made if a rating is awarded.  
See 38 C.F.R. § 3.322 (2008).

On the other hand, if a pre-existing disorder is noted upon 
entry into service, the veteran cannot bring a claim for 
service connection for that disorder, but the veteran may 
bring a claim for service-connected aggravation of that 
disorder.  In that case, 38 U.S.C.A. § 1153 applies and the 
burden falls on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the 
presumption of aggravation under 38 U.S.C.A. § 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  38 U.S.C. § 
1153 (West 2002); see also 38 C.F.R. § 3.306 (2005); Jensen, 
19 F.3d at 1417; Wagner, 370 F.3d at 1096 (Fed. Cir. 2004).

If the veteran has a condition that pre-existed military 
service, the issue becomes whether the disease or injury was 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by active service 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. 1153 (West 2002); 38 
C.F.R. 3.306(b) (2008); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a pre- 
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition itself, as contrasted with mere symptoms, has 
worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 
(1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt 
v. Derwinski, 1 Vet. App. 292, 297 (1991).  The law further 
provides that the burden of showing a pre-existing disease or 
disorder was not aggravated during service is an onerous one 
that lies with the government.  See, e.g., Cotant v. 
Principi, 17 Vet. App. 117, 131 (2003); Kinnaman v. Principi, 
4 Vet. App. 20, 27 (1993).

The Board finds that the presumption of soundness does not 
attach in this case.  38 U.S.C.A. § 1111 (West 2002); 38 
C.F.R. § 3.304(b)(1) (2008).  This is so because the examiner 
noted a documented torn right medial meniscus, still 
symptomatic, on pre-induction examination on March 26, 1969.

The record demonstrates that the Veteran's pre- existing 
right knee disorder underwent an increase in severity during 
service.  The service treatment records show that the Veteran 
suffered two injuries to his right knee in 1970 and was 
provided ace wraps and crutches.  In May 1970, there was 
crepitus to palpation, tenderness, and pain.  And on 
separation examination in June 1970, there was some pain to 
palpation of the Veteran's right knee.  Within one month of 
the Veteran's separation from service, C. H. Russo, M.D. saw 
the Veteran in his office with a swollen knee which had to be 
drained frequently.  

The presumption of aggravation under 38 U.S.C.A. § 1153 has 
arisen, and there is no evidence showing a lack of 
aggravation by establishing "that the increase in disability 
is due to the natural progress of the disease."  The totality 
of this evidence is in favor of the Veteran's aggravation 
claim, and therefore, the claim for service connection for a 
right knee disability based upon in-service aggravation is 
allowed.  Any deficiencies in VA's duties to notify and 
assist the Veteran concerning this claim are harmless, as 
service connection has been granted.


ORDER

Service connection for prostatitis (claimed as enlarged 
prostate) is denied. 

Service connection for a right knee disorder by aggravation 
is granted.  


REMAND

Right shoulder

VA has a duty to obtain its own medical records and to assist 
in obtaining private medical records.  A July 2003 VA medical 
record indicates that the Veteran had been seen in the 
emergency room in June 2003 after he felt a pop in his right 
shoulder while lifting a television.  The emergency room 
records should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the 
medical care facility where he received 
emergency room treatment for his right 
shoulder in June 2003 and make 
arrangements to obtain those records of 
treatment.  

2.  Thereafter, again consider the 
Veteran's pending claim in light of any 
additional evidence added to the 
record.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative, if any, should be 
furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


